UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21836 Giant 5 Funds (Exact name of registrant as specified in charter) 128 South Tejon Street, Suite 150, Colorado Springs, CO 80903 (Address of principal executive offices) (Zip code) The Willis Group, 128 South Tejon Street, Suite 150, Colorado Springs, CO 80903 (Name and address of agent for service) Registrant's telephone number, including area code: (719) 884-7500 Date of fiscal year end: March 31 Date of reporting period: July1, 2009 – June 30, 2010 Item 1. Proxy Voting Record The Giant 5 Total Investment System held no securities during the period covered by this report in which there was a shareholder vote.Accordingly, there are no proxy votes to report. /s/Michael Willis Michael Willis, President Giant 5 Total Index System Proxy Voting Statement Reporting Period: 07/01/2009 - 06/30/2010 Issuer of Portfolio Security Portfolio / Fund Ticker (s) CUSIP Shareholder Meeting Date Summary of Matters Voted On Proponent Vote For or Against Management SPDR Barclays Capital International Treasury Bond Fund ETF BWX 78464A516 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SPDR Barclays Capital TIPS ETF IPE 78464A656 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SPDR DB International Government Inflation Protected Bond ETF WIP 78464A490 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SPDR Dow Jones REIT ETF RWR 78464A607 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SPDR Dow Jones International Real Estate ETF RWX 78463X863 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SPDR S&P Oil & Gas Equiptment & Service ETF XES 78464A748 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SPDR S&P Oil & GasExploration & Production ETF XOP 78464A730 3/19/2010 Proposals 3. To approve a "manager of manager" structure for all SPDR funds. 4A. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling real estate. 4B. To approve updating and standardizing the fund(s) fundamental policies regarding: issuing senior securities and borrowing money. 4C. To approve updating and standardizing the fund(s) fundamental policies regarding: making loans 4D. To approve updating and standardizing the fund(s) fundamental policies regarding: purchasing and selling commodities 4E. To approve updating and standardizing the fund(s) fundamental policies regarding: concentrating investments in a particular industry or group of industries. 4F. To approve updating and standardizing the fund(s) fundamental policies regarding: underwriting policies. 4G. To approve updating and standardizing the fund(s) fundamental policies regarding: elimination of outdated fundamental investment policies not required by law. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A Claymore Alphashares China Real Estate ETF TAO 18383Q861 2/2/2010 Proposals 1.To approve a new investment advisory agreement between the Trust on behalf of the fund, and Claymore Advisors, LLC. Board of Directors On All Proposals In accordance with the Investment Act of 1940, please vote our shares in the same proportion as the vote of other non-affiliated holders of such security. All - N/A SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Giant 5 Funds By (Signature and Title) /s/Michael Willis Michael Willis, President Date August 24, 2010
